Order entered December 20, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00744-CV

          IN THE INTEREST OF S.M.A. AND N.N.F., CHILDREN

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-16-07076

                                   ORDER

      Before the Court is appellant’s December 17, 2021 motion for an extension

of time to file her brief on the merits. We GRANT the motion and extend the time

to January 28, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE